Citation Nr: 0503641	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-15 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to May 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Medical & Regional Office Center 
(M&ROC) in Togus, Maine.  In November 2002, the Board 
remanded the case for further development.  In January 2003, 
the veteran testified at a videoconference hearing before the 
undersigned.  In October 2003, the Board reopened the claim 
of entitlement to service connection for a low back disorder 
and again remanded the case for further development.


FINDING OF FACT

The preponderance of the evidence is against establishing 
that a low back disorder is attributable to the veteran's 
military service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
military service; and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Under VAOPGCPREC 8-03, 69 Fed. Reg. 25180 (2004), the VA 
General Counsel held that if a veteran raises a downstream 
issue that was not covered in the initial notice letter 
dealing with an application to reopen, no further VCAA notice 
is required.  Therefore, given the December 2001 and February 
2004 letters, the September 2002 statement of the case, the 
August 2004 supplemental statement of the case, and the 
discussion of the VCAA in the Board's October 2003 remand, 
the Board finds that the duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims file.  The 
veteran was asked to advise VA, before and after the two 
remands, if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  In this regard, the record shows that 
the veteran and/or the RO thereafter associated with the 
claims file all relevant, available, and identified post-
service private treatment records, to include an October 2002 
medical opinion from O. A. Lindefield, M.D..  The veteran was 
also provided a VA examination in July 2004.  

As to any outstanding records, while the RO attempted to 
contact Raymond G. Spalding, D.C., to obtain the veteran's 
record.  In July 1998, a successor notified VA that Dr. 
Spalding had passed away and his records were no longer 
available.  Similarly, while the veteran testified that he 
received post-service back treatment from Drs. Haskell and 
Gilmet, he reported that no additional records were available 
from these providers because they had passed away.  Likewise, 
the veteran notified VA, in July 1998, that neither Dr. 
Spalding nor Dr. Ciembroniewicz records were still available 
after 20 years.  

A review of the record on appeal also shows that the veteran 
was advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case, as well as in the December 2001 and February 2004 
letters and the October 2003 remand, what evidence had been 
received.  

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
assist or to notify the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran testified at his personal hearing that his 
current low back disorders were caused by a back injury he 
sustained on Guam in approximately 1946.  Specifically, he 
testified that he injured his back when another airman 
dropped a large, heavy pipe.  It is requested that the 
veteran be afforded the benefit of the doubt. 

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 
10 percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, 

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that the 
veteran's service medical records reveal that he was treated 
for low back pain in August and September 1948, diagnosed as 
lumbar myositis.  Thereafter, post-service medical records 
from Dr. K. P. Haskell show treatment for low back pain 
starting in March 1954 and continuing intermittently 
thereafter.  A May 1969 letter from Julius E. Ciembroniewicz, 
M.D., notes that the veteran was diagnosed with ruptured 
intervertebral discs at the L4/L5 and L5/S1 interspaces.

As to the etiology of the veteran's low back disorders, Dr. 
Haskell in June 1954 and November 1969 letters at first 
reported that his records showed that the veteran had similar 
low back symptoms while in military service and thereafter 
reported that the veteran believed he had had similar 
problems with his back while in military service.  

Likewise, the May 1969 letter from Dr. Ciembroniewicz noted 
that the veteran reported that his back problem began twenty 
years before in service.  Dr. Ciembroniewicz did not comment 
further on this self-reported history.  

In an October 2002 letter from O. A. Lindefield, M.D., a 
medical consultant for the representative, it was opined that 
after reviewing the veteran's claims file and medical records 
that the appellant's current back disorder was related to his 
service.

On the other hand, the Board notes that the veteran's May 
1949 separation examination report show no complaints, 
findings, or diagnosis related to the low back.

Moreover, at a July 2004 VA examination which diagnosed 
marked lumbar hypertrophic spondylosis; a herniated nucleus 
pulposus, status post laminectomy and diskectomy at L4-L5 and 
L5-S1; lumbar radiculopathy at L4-L5 with left foot drop and 
weakness, and hip degenerative joint disease, it was opined 
that "[t]here is no evidence that the present pathology of 
the low back is related to military service."  In an 
addendum to the examination, provided after the examiner 
received the results from a lumbar spine computerized 
tomography (CT), it was opined that the veteran's current low 
back disorders, "are related to age, occupation, life-style, 
and heredity and are not related to military service." 

The July 2004 VA medical opinion was provided after a review 
of the record on appeal and examination of the veteran.  That 
opinion cites to relevant evidence in the record in support 
of its conclusions, and was provided by a specialist in the 
disease process affecting the veteran (i.e., an orthopedist).  
On the other hand, while Dr. Lindefield reported that his 
opinion was made after a review of the claims file, he did 
not examine the veteran, and the opinion does not provide any 
specificity as to the relationship between the 1948 in-
service treatment for back pain and his surgery for ruptured 
intervertebral discs more then twenty years later in 1969.  
Accordingly, the Board finds that the July 2004 VA medical 
opinion is of greater probative value than the 
unsubstantiated, bare boned statements made by Dr. 
Lindefield.

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, 
the Board notes that the post service medical evidence does 
not show arthritis of the low back within one year after his 
separation from military service.  Therefore, the 
presumptions found at 38 C.F.R. §§ 3.307, 3.309 are of no 
help to him.  

As to the hearing testimony and written statements offered to 
the RO in support of the claim the Board finds while that lay 
witnesses are competent to describe painful experiences and 
symptoms that result therefrom, because lay persons are not 
trained in the field of medicine, they are not competent to 
provide nexus evidence linking a current disorder to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the veteran's statements, as well as those of his 
representative, addressing the etiology of the appellant's 
disability are not probative evidence as to the issue on 
appeal.

Likewise, while post-service private treatment records 
includes statements that the veteran believed that current 
low back disorders were caused by an in-service injury, the 
Board is not required to accept evidence that is simply 
information recorded by a medical examiner, unenhanced by 
medical opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995); 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

Accordingly, the Board finds that the preponderance of the 
evidence is against finding that the veteran has a low back 
disorder due to military service.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there).  Thus, entitlement to service connection for a low 
back disorder is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


